 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED BYLAWS

OF

T3 MOTION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS       Page ARTICLE I OFFICES 1 Section 1.01 REGISTERED OFFICE
1 Section 1.02 PRINCIPAL OFFICE 1 Section 1.03 OTHER OFFICES 1 ARTICLE
II       MEETING OF STOCKHOLDERS   1 Section 2.01 ANNUAL MEETINGS 1 Section 2.02
SPECIAL MEETINGS 1 Section 2.03 PLACE OF MEETINGS 2 Section 2.04 NOTICE OF
MEETINGS 2 Section 2.05 QUORUM 2 Section 2.06 VOTING 3 Section 2.07 LIST OF
STOCKHOLDERS 4 Section 2.08 INSPECTOR OF ELECTION 4 Section 2.09 STOCKHOLDER
ACTION WITHOUT MEETINGS 4 Section 2.10 RECORD DATE 5 ARTICLE III       BOARD OF
DIRECTORS   5 Section 3.01 GENERAL POWERS 5 Section 3.02 NUMBER AND TERM 5
Section 3.03 ELECTION OF DIRECTORS 6 Section 3.04 RESIGNATION AND REMOVAL 6
Section 3.05 VACANCIES 6 Section 3.06 PLACE OF MEETING; TELEPHONE CONFERENCE
MEETING 6 Section 3.07 FIRST MEETING 7 Section 3.08 REGULAR MEETINGS 7 Section
3.09 SPECIAL MEETINGS 7 Section 3.10 QUORUM AND ACTION 7 Section 3.11 ACTION BY
CONSENT 7 Section 3.12 COMPENSATION 8 Section 3.13 COMMITTEES 8

 

 

 

-i-

 

 

 

    Page Section 3.14 OFFICERS OF THE BOARD 8 ARTICLE IV       OFFICERS   8
Section 4.01 OFFICERS 8 Section 4.02 ELECTION AND TERM 9 Section 4.03
SUBORDINATE OFFICERS 9 Section 4.04 REMOVAL AND RESIGNATION 9 Section 4.05
VACANCIES 9 Section 4.06 CHAIRMAN OF THE BOARD 9 Section 4.07 CHIEF EXECUTIVE
OFFICER 9 Section 4.08 PRESIDENT 10 Section 4.09 VICE PRESIDENT 10 Section 4.10
SECRETARY 10 Section 4.11 TREASURER 11 Section 4.12 COMPENSATION 11 ARTICLE
V       CONTRACTS, CHECKS, DRAFTS, BANK ACCOUNTS, ETC 11 Section 5.01 EXECUTION
OF CONTRACTS 11 Section 5.02 CHECKS, DRAFTS, ETC 11 Section 5.03 DEPOSIT 12
Section 5.04 GENERAL AND SPECIAL BANK ACCOUNTS 12 ARTICLE VI       SHARES AND
THEIR TRANSFER   12 Section 6.01 CERTIFICATES FOR STOCK 12 Section 6.02 TRANSFER
OF STOCK 13 Section 6.03 REGULATIONS 13 Section 6.04 LOST, STOLEN, DESTROYED AND
MUTILATED CERTIFICATES 13 Section 6.05 REPRESENTATION OF SHARES OF OTHER
CORPORATIONS 13 ARTICLE VII      INDEMNIFICATION   14 Section 7.01 ACTIONS OTHER
THAN BY OR IN THE RIGHT OF THE CORPORATION 14

 

 

-ii-

 

 

 

 

    Page Section 7.02 ACTIONS BY OR IN THE RIGHT OF THE CORPORATION 14 Section
7.03 DETERMINATION OF RIGHT OF IDEMNIFICATION 14 Section 7.04 INDEMNIFICATION
AGAINST EXPENSES OF SUCCESSFUL PARTY 15 Section 7.05 ADVANCE OF EXPENSES 15
Section 7.06 OTHER RIGHTS AND REMEDIES 15 Section 7.07 INSURANCE 15 Section 7.08
CONSTITUENT CORPORATIONS 15 Section 7.09 EMPLOYEE BENEFIT PLANS 16 Section 7.10
TERM 16 Section 7.11 SEVERABILITY 16 ARTICLE VIII     MISCELLANEOUS   16 Section
8.01 SEAL 16 Section 8.02 WAIVER OF NOTICES 16 Section 8.03 LOANS AND GUARANTIES
17 Section 8.04 GENDER 17 Section 8.05 AMENDMENTS 17

 

-iii-

  

 

 

 

Bylaws

 

 

of

 

 

T3 Motion, Inc.

a Delaware corporation

 

 

ARTICLE I

 

OFFICES

 

Section 1.01  REGISTERED OFFICE. The registered office of T3 Motion, Inc.
(hereinafter called the "Corporation") shall be at such place in the State of
Delaware as shall be designated by the Board of Directors (hereinafter called
the "Board").

 

Section 1.02  PRINCIPAL OFFICE. The principal office for the transaction of the
business of the Corporation shall be at such location, within or without the
State of Delaware, as shall be designated by the Board.

 

Section 1.03  OTHER OFFICES. The Corporation may also have an office or offices
at such other place or places, either within or without the State of Delaware,
as the Board may from time to time determine or as the business of the
Corporation may require.

 

 

ARTICLE II

 

 MEETINGS OF STOCKHOLDERS

 

Section 2.01  ANNUAL MEETINGS. Annual meetings of the stockholders of the
Corporation for the purpose of electing directors and for the transaction of
such other proper business as may come before such meetings may be held at such
time, date and place as the Board shall determine by resolution.

 

Section 2.02 SPECIAL MEETINGS. Special meetings of the stockholders of the
Corporation for any purpose or purposes may be called at any time by the Board,
or by a committee of the Board which has been duly designated by the Board and
whose powers and authority, as provided in a resolution of the Board or in the
Bylaws, include the power to call such meetings, or by one or more stockholders
holding shares in the aggregate entitled to cast not less than 20% of the votes
at that meeting, but such special meetings may not be called by any other person
or persons; provided, however, that if and to the extent that any special
meeting of stockholders may be called by any other person or persons specified
in any provisions of the Certificate of Incorporation or any amendment thereto
or any certificate filed under Section 151(g) of the General Corporation Law of
the State of Delaware (or its successor statute as in effect from time to time
hereafter), then such special meeting may also be called by the person or
persons, in the manner, at the time and for the purposes so specified.

 

-1-

 

 

Section 2.03 PLACE OF MEETINGS. All meetings of the stockholders shall be held
at such places, within or without the State of Delaware, as may from time to
time be designated by the person or persons calling the respective meetings and
specified in the respective notices or waivers of notice thereof.

 

Section 2.04 NOTICE OF MEETINGS. Except as otherwise required by law, notice of
each meeting of the stockholders, whether annual or special, shall be given not
less than ten (10) nor more than sixty (60) days before the date of the meeting
to each stockholder of record entitled to vote at such meeting by delivering a
typewritten or printed notice thereof to him personally, or by depositing such
notice in the United States mail, in a postage prepaid envelope, directed to him
at his address furnished by him to the Secretary of the Corporation for such
purpose or, if he shall not have furnished to the Secretary his address for such
purpose, then at his address last known to the Secretary, or by transmitting a
notice thereof to him at such address by telegraph, cable or wireless. Except as
otherwise expressly required by law, no publication of any notice of a meeting
of the stockholders shall be required. Every notice of a meeting of the
stockholders shall state the place, date and hour of the meeting, and, in the
case of a special meeting shall also state the purpose or purposes for which the
meeting is called. Except as otherwise expressly required by law, notice of any
adjourned meeting of the stockholders need not be given if the time and place
thereof are announced at the meeting at which the adjournment is taken.

 

Whenever notice is required to be given to any stockholder to whom (i) notice of
two consecutive annual meetings, and all notices of meetings or of the taking of
action by written consent without a meeting to such person during the period
between such two consecutive annual meetings, or (ii) all, and at least two,
payments (if sent by first class mail) of dividends or interest on securities
during a twelve month period, have been mailed addressed to such person at his
address as shown on the records of the Corporation and have been returned
undeliverable, the giving of such notice to such person shall not be required.
Any action or meeting which shall have been taken or held without notice to such
person shall have the same force and effect as if such notice had been duly
given. If any such person shall deliver to the Corporation a written notice
setting forth his then current address, the requirement that notice be given to
such person shall be reinstated.

 

No notice need be given to any person with whom communication is unlawful, nor
shall there be any duty to apply for any permanent or license to give notice to
any such person.

 

Section 2.05 QUORUM. Except as provided by law, the holders of record of a
majority in voting interest of the shares of stock of the Corporation entitled
to be voted, present in person or by proxy, shall constitute a quorum for the
transaction of business at any meeting of the stockholders of the Corporation or
any adjournment thereof. The stockholders present at a duly called or held
meeting at which a quorum is present may continue to do business until
adjournment, notwithstanding the withdrawal of enough stockholders to leave less
than a quorum. In the absence of a quorum at any meeting or any adjournment
thereof, a majority in voting interest of the stockholders present in person or
by proxy and entitled to vote thereat or, in the absence therefrom of all the
stockholders, any officer entitled to preside at or to act as secretary of such
meeting may adjourn such meeting from time to time. At any such adjourned
meeting at which a quorum is present any business may be transacted which might
have been transacted at the meeting as originally called.

 

-2-

 

 

Section 2.06 VOTING.

 

(a)           At each meeting of the stockholders, each stockholder shall be
entitled to vote in person or by proxy each share or fractional share of the
stock of the Corporation which has voting rights on the matter in question and
which shall have been held by him and registered in his name on the books of the
Corporation:

 

(i)        on the date fixed pursuant to Section 2.10 of these Bylaws as the
record date for the determination of stockholders entitled to notice of and to
vote at such meeting, or

 

(ii)       if no such record date shall have been so fixed, then (A) at the
close of business on the day next preceding the day on which notice of the
meeting shall be given or (B) if notice of the meeting shall be waived, at the
close of business on the day next preceding the day on which the meeting shall
be held.

 

(b)           Shares of its own stock belonging to the Corporation or to another
corporation, if a majority of the shares entitled to vote in the election of
directors in such other corporation is held, directly or indirectly, by the
Corporation, shall neither be entitled to vote nor be counted for quorum
purposes. Persons holding stock of the Corporation in a fiduciary capacity shall
be entitled to vote such stock. Persons whose stock is pledged shall be entitled
to vote, unless in the transfer by the pledgor on the books of the Corporation
he shall have expressly empowered the pledgee to vote thereon, in which case
only the pledgee, or his proxy, may represent such stock and vote thereon. Stock
having voting power standing of record in the names of two or more persons,
whether fiduciaries, members of a partnership, joint tenants, tenants in common,
tenants by the entirety or otherwise, or with respect to which two or more
persons have the same fiduciary relationship, shall be voted in accordance with
the provisions of the General Corporation Law of Delaware.

 

(c)           Any such voting rights may be exercised by the stockholder
entitled thereto in person or by his proxy appointed by an instrument in
writing, subscribed by such stockholder or by his attorney thereunto authorized
and delivered to the secretary of the meeting; provided, however, that no proxy
shall be voted or acted upon after three years from its date unless said proxy
shall provide for a longer period. The attendance at any meeting of a
stockholder who may theretofore have given a proxy shall not have the effect of
revoking the same unless he shall in writing so notify the secretary of the
meeting prior to the voting of the proxy. At any meeting of the stockholders all
matters, except as otherwise provided in the Certificate of Incorporation, in
these Bylaws or by law, shall be decided by the vote of a majority in voting
interest of the stockholders present in person or by proxy and entitled to vote
thereat and thereon. The stockholders present at a duly called or held meeting
at which a quorum is present may continue to do business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum. The vote at any meeting of the stockholders on any question need not be
by ballot, unless so directed by the chairman of the meeting. On a vote by
ballot, each ballot shall be signed by the stockholder voting, or by his proxy
if there be such proxy, and it shall state the number of shares voted.

 

-3-

 

 

Section 2.07 LIST OF STOCKHOLDERS. The Secretary of the Corporation shall
prepare and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten (10) days prior to
the meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the entire
duration thereof, and may be inspected by any stockholder who is present.

 

Section 2.08 INSPECTOR OF ELECTION. If at any meeting of the stockholders a vote
by written ballot shall be taken on any question, the chairman of such meeting
may appoint an inspector or inspectors of election to act with respect to such
vote. Each inspector so appointed shall first subscribe an oath faithfully to
execute the duties of an inspector at such meeting with strict impartiality and
according to the best of his ability. Such inspectors shall decide upon the
qualification of the voters and shall report the number of shares represented at
the meeting and entitled to vote on such question, shall conduct and accept the
votes, and, when the voting is completed, shall ascertain and report the number
of shares voted respectively for and against the question. Reports of the
inspectors shall be in writing and subscribed and delivered by them to the
Secretary of the Corporation. Inspectors need not be stockholders of the
Corporation, and any officer of the Corporation may be an inspector on any
question other than a vote for or against a proposal in which he shall have a
material interest.

 

Section 2.09 STOCKHOLDER ACTION WITHOUT MEETINGS. Any action required by the
General Corporation Law of the State of Delaware to be taken at any annual or
special meeting of the stockholders, or any action which may be taken at any
annual or special meeting of the stockholders, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing setting forth
the action so taken shall be signed by the holders of outstanding stock having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all shares entitled to vote thereon
were present and voted. Prompt notice of the taking of the corporate action
without a meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing.

 

-4-

 

 

Section 2.10 RECORD DATE. In order that the Corporation may determine the
stockholders entitled to notice of or to vote at any meeting of stockholders or
any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any
other lawful action, the Board may fix a record date, which record date shall
not precede the date upon which the resolution fixing the record date is adopted
by the Board and which record date: (i) in the case of determination of
stockholders entitled to vote at any meeting of stockholders or adjournment
thereof, shall, unless otherwise required by law, not be more than sixty nor
less than ten days before the date of such meeting; (ii) in the case of
determination of stockholders entitled to express consent to corporate action in
writing without a meeting, shall not be more than ten days from the date upon
which the resolution fixing the record date is adopted by the Board; and (iii)
in the case of any other action, shall not be more than sixty days prior to such
other action. If no record date is fixed: (i) the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held; (ii) the record date for
determining stockholders entitled to express consent to corporate action in
writing without a meeting when no prior action of the Board is required by law,
shall be the first date on which a signed written consent setting forth the
action taken or proposed to be taken is delivered to the corporation in
accordance with applicable law, or, if prior action by the Board is required by
law, shall be at the close of business on the day on which the Board adopts the
resolution taking such prior action; and (iii) the record date for determining
stockholders for any other purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating thereto. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for the adjourned meeting.

 

ARTICLE III

 

BOARD OF DIRECTORS

 

Section 3.01  GENERAL POWERS. The property, business and affairs of the
Corporation shall be managed by or under the direction of the Board, which may
exercise all of the powers of the Corporation, except such as are by the
Certificate of Incorporation, by these Bylaws or by law conferred upon or
reserved to the stockholders.

 

-5-

 

 

Section 3.02 NUMBER AND TERM. The authorized number of directors of the
Corporation shall be established from time to time by the Board. Until changed
by an amendment to this Section 3.02, the authorized number of directors of the
Corporation shall be seven (7). Directors need not be stockholders of the
Corporation. Each director shall hold office until a successor is elected and
qualified or until the director resigns or is removed.

 

Section 3.03 ELECTION OF DIRECTORS. The directors shall be elected by the
stockholders of the Corporation, and at each election the persons receiving the
greatest number of votes, up to the number of directors then to be elected,
shall be the persons then elected. The election of directors is subject to any
provisions contained in the Certificate of Incorporation relating thereto,
including any provisions for a classified board.

 

Section 3.04 RESIGNATION AND REMOVAL. Any director of the Corporation may resign
at any time upon notice given in writing or by electronic transmission to the
Board or to the Secretary of the Corporation. Any such resignation shall take
effect at the time specified therein, or, if the time is not specified, it shall
take effect immediately upon its receipt; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.

 

Except as otherwise provided by the Certificate of Incorporation or by law, any
director or the entire board of directors may be removed, with or without cause,
by the holders of a majority of shares then entitled to vote at an election of
directors.

 

Section 3.05 VACANCIES. Except as otherwise provided in the Certificate of
Incorporation, any vacancy in the Board, whether because of death, resignation,
disqualification, an increase in the number of directors, or any other cause,
may be filled by vote of the majority of the remaining directors, although less
than a quorum, or by a sole remaining director. Each director so chosen to fill
a vacancy shall hold office until his successor shall have been elected and
shall qualify or until he shall resign or shall have been removed. No reduction
of the authorized number of directors shall have the effect of removing any
director prior to the expiration of his term of office.

 

Upon the resignation of one or more directors from the Board, effective at a
future date, a majority of the directors then in office, including those who
have so resigned, shall have the power to fill such vacancy or vacancies, the
vote thereon to take effect when such resignation or resignations shall become
effective, and each director so chosen shall hold office as provided hereinabove
in the filling of other vacancies.

 

Section 3.06 PLACE OF MEETING; TELEPHONE CONFERENCE MEETING. The Board may hold
any of its meetings at such place or places within or without the State of
Delaware as the Board may from time to time by resolution designate or as shall
be designated by the person or persons calling the meeting or in the notice or
waiver of notice of any such meeting. Directors may participate in any regular
or special meeting of the Board by means of conference telephone or similar
communications equipment pursuant to which all persons participating in the
meeting of the Board can hear each other, and such participation shall
constitute presence in person at such meeting.

 

-6-

 

 

Section 3.07 FIRST MEETING. The Board shall meet as soon as practicable after
each annual election of directors and notice of such first meeting shall not be
required.

 

Section 3.08 REGULAR MEETINGS. Regular meetings of the Board may be held at such
times as the Board shall from time to time by resolution determine. If any day
fixed for a meeting shall be a legal holiday at the place where the meeting is
to be held, then the meeting shall be held at the same hour and place on the
next succeeding business day which is not a legal holiday. Except as provided by
law, notice of regular meetings need not be given.

 

Section 3.09 SPECIAL MEETINGS. Special meetings of the Board may be called at
any time by the Chairman of the Board or the President or by any two (2)
directors, to be held at the principal office of the Corporation, or at such
other place or places, within or without the State of Delaware, as the person or
persons calling the meeting may designate.

 

Notice of the time and place of special meetings shall be given to each director
either (i) by mailing or otherwise sending to him a written notice of such
meeting, charges prepaid, addressed to him at his address as it is shown upon
the records of the Corporation, or if it is not so shown on such records or is
not readily ascertainable, at the place in which the meetings of the directors
are regularly held, at least seventy-two (72) hours prior to the time of the
holding of such meeting; or (ii) by oral or electronic notice of such meeting at
least forty-eight (48) hours prior to the time of the holding of such meeting.
Either of the notices as above provided shall be due, legal and personal notice
to such director.

 

Section 3.10 QUORUM AND ACTION. Except as otherwise provided in these Bylaws or
by law, the presence of a majority of the authorized number of directors shall
be required to constitute a quorum for the transaction of business at any
meeting of the Board, and all matters shall be decided at any such meeting, a
quorum being present, by the affirmative votes of a majority of the directors
present. In the absence of a quorum, a majority of directors present at any
meeting may adjourn the same from time to time until a quorum shall be present.
Notice of any adjourned meeting need not be given. The directors shall act only
as a Board, and the individual directors shall have no power as such.

 

Section 3.11 ACTION BY CONSENT. Any action required or permitted to be taken at
any meeting of the Board or of any committee thereof may be taken without a
meeting if all members of the Board or of such committee, as the case may be,
consent thereto in writing or by electronic transmission(s), and such written
consent or electronic transmission(s) are filed with the minutes of proceedings
of the Board or such committee. Such action by written consent or electronic
transmission shall have the same force and effect as the unanimous vote of such
directors.

 

-7-

 

 

Section 3.12 COMPENSATION. No stated salary need be paid to directors, as such,
for their services but, as fixed from time to time by resolution of the Board,
the directors may receive directors' fees, compensation and reimbursement for
expenses for attendance at directors' meetings, for serving on committees and
for discharging their duties; provided that nothing herein contained shall be
construed to preclude any director from serving the Corporation in any other
capacity and receiving compensation therefor.

 

Section 3.13 COMMITTEES. The Board may, by resolution passed by a majority of
the whole Board, designate one or more committees, each committee to consist of
one or more of the directors of the Corporation. The Board may designate one or
more directors as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of the committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he or
they constitute a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in place of any such absent or disqualified
member. Any such committee, to the extent permitted by law and provided in the
resolution of the Board, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Corporation, and may authorize the seal of the Corporation to be affixed to all
papers which may require it.

 

Unless the Board otherwise provides, each committee designated by the Board may
make, alter and repeal rules for conduct of its business. In the absence of such
rules each committee shall conduct its business in the same manner as the Board
conducts its business pursuant to these Bylaws. Any such committee shall keep
written minutes of its meetings and report the same to the Board when required.

 

Section 3.14 OFFICERS OF THE BOARD. A Chairman of the Board or a Vice Chairman
may be appointed from time to time by the Board and shall have such powers and
duties as shall be designated by the Board.

 

ARTICLE IV

 

OFFICERS

 

Section 4.01  OFFICERS. The officers of the Coiporation shall be a President, a
Secretary and a Treasurer. The Corporation may also have, at the discretion of
the Board, a Chairman of the Board, a Chief Executive Officer, one or more Vice
Presidents, one or more Assistant Vice Presidents, one or more Assistant
Secretaries, one or more Assistant Treasurers and such other officers as may be
appointed in accordance with the provisions of Section 4.03 of these Bylaws. Any
number of offices may be held by the same person. The salaries of all officers
of the Corporation shall be fixed from time to time by the Board.

 

-8-

 

 

Section 4.02 ELECTION AND TERM. The officers of the Corporation, except such
officers as may be appointed in accordance with the provisions of Section 4.03
or Section 4.05 of these Bylaws, shall be chosen annually by the Board, and each
shall hold his office until he shall resign or shall be removed or otherwise
disqualified to serve, or until his successor shall be elected and qualified.

 

Section 4.03 SUBORDINATE OFFICERS. The Board may appoint, or may authorize the
President or Chief Executive Officer, if any, to appoint, such other officers as
the business of the Corporation may require, each of whom shall have such
authority and perform such duties as are provided in these Bylaws or as the
Board, the President or the Chief Executive Officer, if any, from time to time
may specify, and shall hold office until he shall resign or shall be removed or
otherwise disqualified to serve.

 

Section 4.04 REMOVAL AND RESIGNATION. Any officer may be removed, with or
without cause, by a majority of the directors at the time in office, at any
regular or special meeting of the Board, or, except in case of an officer chosen
by the Board, by the President or Chief Executive Officer, if any, upon whom
such power of removal may be conferred by the Board.

 

Any officer may resign at any time by giving written notice to the Board, the
Chairman of the Board, the President, the Chief Executive Officer or the
Secretary of the Corporation. Any such resignation shall take effect at the date
of the receipt of such notice or at any later time specified therein; and unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.

 

Section 4.05 VACANCIES. A vacancy in any office because of death, resignation,
removal, disqualification or any other cause shall be filled in the manner
prescribed in the Bylaws for the regular appointments to such office.

 

Section 4.06 CHAIRMAN OF THE BOARD. The Chairman of the Board, if such an
officer be elected, shall, if present, preside at meetings of the Board of
Directors and exercise and perform such other powers and duties as may be from
time to time assigned to him by the Board of Directors or prescribed by the
bylaws. If there is no Chief Executive Officer or President, the Chairman of the
Board shall in addition be the Chief Executive Officer of the corporation and
shall have the powers and duties prescribed in Section 4.07 of this Article IV.

 

Section 4.07 CHIEF EXECUTIVE OFFICER. The Chief Executive Officer, if such an
officer be elected, shall, subject to the control of the Board, have general
supervision, direction and control of the business and affairs of the
Corporation. In the absence or disability of the Chairman of the Board, or if no
such officer is elected, the Chief Executive Officer shall preside at all
meetings of shareholders and the Board of Directors. He shall have the general
powers and duties of management usually vested in the chief executive officer of
a corporation, and shall have such other powers and duties with respect to the
administration of the business and affairs of the Corporation as may from time
to time be assigned to him by the Board of Directors or as prescribed by the
bylaws.

 

-9-

 

 

Section 4.08 PRESIDENT. Subject to such supervisory powers as may be given by
the Board of Directors to the Chairman of the Board or the Chief Executive
Officer, if there be such officers, the President shall have the general powers
and duties of management usually vested in the office of president of a
corporation and shall have such other powers and duties as may from time to time
be prescribed by the Board of Directors or Chief Executive Officer, if any, or
as prescribed by the bylaws. If there is no Chief Executive Officer, the
President shall be the chief executive officer of the corporation and shall have
the powers and duties prescribed in Section 4.07 of this Article IV.

 

Section 4.09 VICE PRESIDENT. The Vice President(s), if any, shall exercise and
perform such powers and duties with respect to the administration of the
business and affairs of the Corporation as from time to time may be assigned to
each of them by the President, by the Chief Executive Officer, if any, by the
Chairman of the Board, if any, by the Board or as is prescribed by the Bylaws.
In the absence or disability of the President and Chief Executive Officer, if
any, the Vice Presidents, in order of their rank as fixed by the Board, or if
not ranked, the Vice President designated by the Board, shall perform all of the
duties of the President and when so acting shall have all of the powers of and
be subject to all the restrictions upon the President.

 

Section 4.10 SECRETARY. The Secretary shall keep, or cause to be kept, a book of
minutes at the principal office for the transaction of the business of the
Corporation, or such other place as the Board may order, of all meetings of
directors and stockholders, with the time and place of holding, whether regular
or special, and if special, how authorized and the notice thereof given, the
names of those present at directors' meetings, the number of shares present or
represented at stockholders' meetings and the proceedings thereof.

 

The Secretary shall keep, or cause to be kept, at the principal office for the
transaction of the business of the Corporation or at the office of the
Corporation's transfer agent, a share register, or a duplicate share register,
showing the names of the stockholders and their addresses, the number and
classes of shares held by each, the number and date of certificates issued for
the same, and the number and date of cancellation of every certificate
surrendered for cancellation.

 

The Secretary shall give, or cause to be given, notice of all the meetings of
the stockholders and of the Board required by these Bylaws or by law to be
given, and he shall keep the seal of the Corporation in safe custody, and shall
have such other powers and perform such other duties as may be prescribed by the
Board or these Bylaws. If for any reason the Secretary shall fail to give notice
of any special meeting of the Board called by one or more of the persons
identified in Section 3.09 of these Bylaws, or if he shall fail to give notice
of any special meeting of the stockholders called by one or more of the persons
identified in Section 2.02 of these Bylaws, then any such person or persons may
give notice of any such special meeting.

 

-10-

 

 

Section 4.11 TREASURER. The Treasurer shall keep and maintain or cause to be
kept and maintained, adequate and correct accounts of the properties and
business transactions of the Corporation, including accounts of its assets,
liabilities, receipts, disbursements, gains, losses, capital, surplus and
shares. Any surplus, including earned surplus, paid-in surplus and surplus
arising from a reduction of capital, shall be classified according to source and
shown in a separate account. The books of account at all reasonable times shall
be open to inspection by any director.

 

The Treasurer shall deposit all moneys and other valuables in the name and to
the credit of the Corporation with such depositories as may be designated by the
Board. He shall disburse the funds of the Corporation as may be ordered by the
Board, shall render to the President, to the Chief Executive Officer, if any,
and to the directors, whenever they request it, an account of all of his
transactions as Treasurer and of the financial condition of the Corporation, and
shall have such other powers and perform such other duties as may be prescribed
by the Board or these Bylaws.

 

Section 4.12 COMPENSATION. The compensation of the officers of the Corporation,
if any, shall be fixed from time to time by the Board.

 

ARTICLE V

 

CONTRACTS, CHECKS, DRAFTS, BANK ACCOUNTS, ETC.

 

 Section 5.01  EXECUTION OF CONTRACTS. The Board, except as otherwise provided
in these Bylaws, may authorize any officer or officers, agent or agents, to
enter into any contract or execute any instrument in the name and on behalf of
the Corporation, and such authority may be general or confined to specific
instances; and unless so authorized by the Board or by these Bylaws, no officer,
agent or employee shall have any power or authority to bind the Corporation by
any contract or engagement or to pledge its credit or to render it liable for
any purpose or in any amount. Notwithstanding the foregoing, the President, or
such other person as the President may designate, shall have authority to enter
into contracts which are usual and customary in the ordinary course of the
Corporation's business on behalf of the Corporation.

 

Section 5.02 CHECKS, DRAFTS, ETC. All checks, drafts or other orders for payment
of money, notes or other evidence of indebtedness, issued in the name of or
payable to the Corporation, shall be signed or endorsed by such person or
persons and in such manner as, from time to time, shall be determined by
resolution of the Board. Each such person shall give such bond, if any, as the
Board may require.

 

-11-

 

 

Section 5.03 DEPOSIT. All funds of the Corporation not otherwise employed shall
be deposited from time to time to the credit of the Corporation in such banks,
trust companies or other depositories as the Board may select, or as may be
selected by any officer or officers, assistant or assistants, agent or agents,
attorney or attorneys, of the Corporation to whom such power shall have been
delegated by the Board. For the purpose of deposit and for the puipose of
collection for the account of the Corporation, the President, the Chief
Executive Officer, any Vice President or the Treasurer (or any other officer or
officers, assistant or assistants, agent or agents, or attorney or attorneys of
the Corporation who shall be determined by the Board from time to time) may
endorse, assign and deliver checks, drafts and other orders for the payment of
money which are payable to the order of the Corporation.

 

Section 5.04 GENERAL AND SPECIAL BANK ACCOUNTS. The Board from time to time may
authorize the opening and keeping of general and special bank accounts with such
banks, trust companies or other depositories as the Board may select or as may
be selected by an officer or officers, assistant or assistants, agent or agents,
or attorney or attorneys of the Corporation to whom such power shall have been
delegated by the Board. The Board may make such special rules and regulations
with respect to such bank accounts, not inconsistent with the provisions of
these Bylaws, as it may deem expedient.

 

ARTICLE VI

 

SHARES AND THEIR TRANSFER

 

Section 6.01  CERTIFICATES FOR STOCK. Every owner of stock of the Corporation
shall be entitled to have a certificate or certificates, in such form as the
Board shall prescribe, certifying the number and class of shares of the stock of
the Corporation owned by him. The certificates representing shares of such stock
shall be numbered in the order in which they shall be issued and shall be signed
in the name of the Corporation by the Chairman of the Board, the President or a
Vice President and by the Secretary or an Assistant Secretary or by the
Treasurer or an Assistant Treasurer. Any or all of the signatures on the
certificates may be a facsimile. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon any
such certificate shall thereafter have ceased to be such officer, transfer agent
or registrar before such certificate is issued, such certificate may
nevertheless be issued by the Corporation with the same effect as though the
person who signed such certificate, or whose facsimile signature shall have been
placed thereupon, were such officer, transfer agent or registrar at the date of
issue. A record shall be kept of the respective names of the persons, firms or
corporations owning the stock represented by such certificates, the number and
class of shares represented by such certificates, respectively, and the
respective dates thereof, and in case of cancellation, the respective dates of
cancellation. Every certificate surrendered to the Corporation for exchange or
transfer shall be cancelled, and no new certificate or certificates shall be
issued in exchange for any existing certificate until such existing certificate
shall have been so cancelled, except in cases provided for in Section 6.04 of
these Bylaws.

 

-12-

 

 

Section 6.02 TRANSFER OF STOCK. Transfer of shares of stock of the Corporation
shall be made only on the books of the Corporation by the registered holder
thereof, or by his attorney thereunto authorized by power of attorney duly
executed and filed with the Secretary, or with a transfer clerk or a transfer
agent appointed as provided in Section 6.03 of these Bylaws, and upon surrender
of the certificate or certificates for such shares properly endorsed and the
payment of all taxes thereon. The person in whose name shares of stock stand on
the books of the Corporation shall be deemed the owner thereof for all purposes
as regards the Corporation. Whenever any transfer of shares shall be made for
collateral security, and not absolutely, such fact shall be stated expressly in
the entry of transfer if, when the certificate or certificates shall be
presented to the Corporation for transfer, both the transferor and the
transferee request the Corporation to do so.

 

Section 6.03 REGULATIONS. The Board may make such rules and regulations as it
may deem expedient, not inconsistent with these Bylaws, concerning the issue,
transfer and registration of certificates for shares of the stock of the
Corporation. The Board may appoint, or authorize any officer or officers to
appoint, one or more transfer clerks or one or more transfer agents and one or
more registrars, and may require all certificates for stock to bear the
signature or signatures of any of them.

 

Section 6.04 LOST, STOLEN, DESTROYED AND MUTILATED CERTIFICATES. In any case of
loss, theft, destruction, or mutilation of any certificate of stock, another may
be issued in its place upon proof of such loss, theft, destruction, or
mutilation and upon the giving of a bond of indemnity to the Corporation in such
form and in such sums as the Board may direct; provided, however, that a new
certificate may be issued without requiring any bond when, in the judgment of
the Board, it is proper to do so.

 

Section 6.05 REPRESENTATION OF SHARES OF OTHER CORPORATIONS, The President or
any Vice President and the Secretary or any Assistant Secretary of this
Corporation are authorized to vote, represent and exercise on behalf of this
Corporation all rights incident to all shares of any other corporation or
corporations standing in the name of this Corporation. The authority herein
granted to said officers to vote or represent on behalf of this Corporation any
and all shares held by this Corporation in any other corporation or corporations
may be exercised either by such officers in person or by any person authorized
so to do by proxy or power of attorney duly executed by said officers.

 

-13-

 

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01  ACTIONS OTHER THAN BY OR IN THE RIGHT OF THE CORPORATION. The
Corporation may indemnify any person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Corporation) by reason of the fact that he
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise or as a member of any committee or similar body, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Corporation, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the person did
not act in good faith and in a manner which he reasonably believed to be in, or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, that he had reasonable cause to believe that his
conduct was unlawful.

 

Section 7.02 ACTIONS BY OR IN THE RIGHT OF THE CORPORATION. The Corporation may
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that he is
or was a director, officer, employee or agent of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another coiporation, partnership, joint venture, trust or other
enterprise, or as a member of any committee or similar body, against expenses
(including attorneys' fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Corporation, except that no indemnification shall be
made in respect of any claim, issue or matter as to which such person shall have
been adjudged to be liable to the Corporation unless and only to the extent that
the Court of Chancery or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
or such other court shall deem proper.

 

Section 7.03 DETERMINATION OF RIGHT OF INDEMNIFICATION. Any indemnification
under Section 7.01 or 7.02 of these Bylaws (unless ordered by a court) shall be
made by the Corporation only as authorized in the specific case upon a
determination that indemnification of the director, officer, employee or agent
is proper in the circumstances because he has met the applicable standard of
conduct set forth in Sections 7.01 and 7.02 of these Bylaws. Such determination
shall be made (i) by the Board by a majority vote of a quorum consisting of
directors who were not parties to such action, suit or proceeding, or (ii) if
such a quorum is not obtainable, or, even if obtainable, a quorum of
disinterested directors so directs, by independent legal counsel in a written
opinion, or (iii) by the stockholders.

 

-14-

 

 

Section 7.04 INDEMNIFICATION AGAINST EXPENSES OF SUCCESSFUL PARTY.
Notwithstanding the other provisions of this Article VII, to the extent that a
director, officer, employee or agent of the Corporation has been successful on
the merits or otherwise in defense of any action, suit or proceeding referred to
in Section 7.01 or 7.02 of these Bylaws, or in defense of any claim, issue or
matter therein, he may be indemnified against expenses (including attorneys'
fees) actually and reasonably incurred by him in connection therewith.

 

Section 7.05 ADVANCE OF EXPENSES. Expenses incurred by an officer or director in
defending a civil or criminal action, suit or proceeding may be paid by the
Corporation in advance of the final disposition of such action, suit or
proceeding as authorized by the Board upon receipt of an undertaking by or on
behalf of the director or officer, to repay such amount if it shall ultimately
be determined that he is not entitled to be indemnified by the Corporation as
authorized in this Article VII. Such expenses incurred by other employees and
agents may be so paid upon such terms and conditions, if any, as the Board deems
appropriate.

 

Section 7.06 OTHER RIGHTS AND REMEDIES. The indemnification and advancement of
expenses provided by, or granted pursuant to, the other Sections of this Article
VII shall not be deemed exclusive and are declared expressly to be nonexclusive
of any other rights to which those seeking indemnification or advancements of
expenses may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such office.

 

Section 7.07 INSURANCE. Upon resolution passed by the Board, the Corporation may
purchase and maintain insurance on behalf of any person who is or was a
director, officer, employee or agent of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise or as
a member of any committee or similar body against any liability asserted against
him and incurred by him in any such capacity, or arising out of his status as
such, whether or not the Corporation would have the power to indemnify him
against such liability under the provisions of this Article VII.

 

Section 7.08 CONSTITUENT CORPORATIONS. For the purposes of this Article VII,
references to "the Corporation" include in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, could have had power and authority to indemnify its
directors, officers and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise or as a member of any committee or similar body shall
stand in the same position under the provisions of this Article VII with respect
to the resulting or surviving corporation as he would have with respect to such
constituent corporation if its separate existence had continued.

  

-15-

 

 

Section 7.09 EMPLOYEE BENEFIT PLANS. For the purposes of this Article VII,
references to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on a person with
respect to any employee benefit plan; and references to "serving at the request
of the Corporation" shall include any service as a director, officer, employee
or agent of the Corporation which imposes duties on, or involves services by,
such director, officer, employee or agent with respect to an employee benefit
plan, its participants or beneficiaries; and a person who acted in good faith
and in a manner he reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner "not opposed to the best interests of the Corporation" as referred to in
this Article VII.

 

Section 7.10 TERM. The indemnification and advancement of expenses provided by,
or granted pursuant to. this Article VII shall, unless otherwise provided when
authorized or ratified, continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of the heirs,
executors and administrators of such a person.

 

Section 7.11  SEVERABILITY. If any part of this Article VII shall be found, in
any action, suit or proceeding or appeal therefrom or in any other circumstances
or as to any particular officer, director, employee or agent to be
unenforceable, ineffective or invalid for any reason, the enforceability, effect
and validity of the remaining parts or of such parts in other circumstances
shall not be affected, except as otherwise required by applicable law.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01  SEAL. The Board shall provide a corporate seal, which shall be in
the form of a circle and shall bear the name of the Corporation and words and
figures showing that the Corporation was incorporated in the State of Delaware
and showing the year of incorporation.

 

Section 8.02 WAIVER OF NOTICES. Whenever notice is required to be given under
any provision of these bylaws, the Certificate of Incorporation or by law, a
written waiver, signed by the person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when a person attends a meeting for the express purpose of objecting at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders,
directors, or members of a committee of directors need be specified in any
written waiver of notice unless required by the Certificate of Incorporation.

 

-16-

 

 

Section 8.03 LOANS AND GUARANTIES. The Corporation may lend money to, or
guarantee any obligation of, and otherwise assist any officer or other employee
of the Corporation or of its subsidiaries, including any officer who is a
director, whenever, in the judgment of the Board, such loan, guaranty or
assistance may reasonably be expected to benefit the Corporation. The loan,
guaranty, or other assistance may be with or without interest, and may be
unsecured or secured in such manner as the Board shall approve, including,
without limitation, a pledge of shares of stock of the Corporation.

 

Section 8.04 GENDER. All personal pronouns used in these Bylaws shall include
the other genders, whether used in the masculine, feminine or neuter gender, and
the singular shall include the plural, and vice versa, whenever and as often as
may be appropriate.

 

Section 8.05 AMENDMENTS. These Bylaws, or any of them, may be rescinded,
altered, amended or repealed, and new Bylaws may be made (i) by the Board, by
vote of a majority of the number of directors then in office as directors,
acting at any meeting of the Board or (ii) by the stockholders, by the vote of a
majority of the outstanding shares of voting stock of the Corporation, at an
annual meeting of stockholders, without previous notice, or at any special
meeting of stockholders, provided that notice of such proposed amendment,
modification, repeal or adoption is given in the notice of special meeting;
provided, however, that Section 2.02 of these Bylaws can only be amended if that
Section as amended would not conflict with the Corporation's Certificate of
Incorporation. Any Bylaw made or altered by the stockholders may be altered or
repealed by the Board or may be altered or repealed by the stockholders.

 

-17-

 

 

CERTIFICATE OF SECRETARY

 

The undersigned certifies that:

 

 

(1)           He is duly elected and acting Secretary of T3 Motion, Inc., a
Delaware corporation; and

 

(2)           The foregoing Bylaws constitute the Bylaws of the Corporation as
duly adopted by Unanimous Written Consent of the Board of Directors dated as of
April 1,2006.

 

 

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and   affixed the seal of
the Corporation this ______ day of  ___________________ , 2006.

 

 

                /s/ James Birakus         James Birakus, Secretary            

 



 

 